Citation Nr: 0014027	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
defective hearing.  

2. Whether the veteran's claim for service connection for 
bilateral defective hearing is well grounded.  

3. Entitlement to service connection for bilateral defective 
hearing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1947 to 
September 1951.  Service connection by bilateral defective 
hearing was previously denied by the RO in rating decisions 
of October 1966 and December 1967.  The veteran filed a 
timely notice of disagreement with the October 1966 rating 
action and was furnished a Statement of the Case in July 
1967.  He thereafter requested an extension of time to submit 
additional evidence, but thereafter failed to perfect a 
timely substantive appeal.  The December 1967 rating action 
held that new and material evidence had not been submitted to 
reopen the claim for service connection for bilateral 
defective hearing.  The veteran was notified of this 
determination by letter dated December 12, 1967.  He failed 
to file a notice of disagreement with this rating decsion.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO 
that found that new and material evidence had been submitted 
to reopen a claim for service connection for bilateral 
defective hearing.  In October 1999 the veteran appeared and 
gave testimony at an RO hearing before hearing officer.  A 
transcript of this hearing is of record.  

For reasons made evident below, the issue of entitlement to 
service connection for bilateral defective hearing will be 
discussed in the remand section of this decision.  

An October 1999 rating action denied service connection for 
tinnitus.  The veteran's representative at the RO commented 
about tinnitus in his statement on appeal of the issue now 
before the Board.  His February 2000 comments do not 
constitute a notice of disagreement.  If the veteran desires 
to appeal the denial of service connection for tinnitus he or 
his represntative should file a notice of disagreement before 
October 2000.  



FINDINGS OF FACT

1. Service connection for bilateral defective hearing was 
last denied by the RO in an unappealed rating decision of 
December 1967.  

2. The evidence submitted since the unappealed December 1967 
rating action denying service connection for bilateral 
defective hearing is new, because it was not previously of 
record.  

3. The evidence submitted since the unappealed December 1967 
rating action denying service connection for bilateral 
defective hearing is material to the reopening of the 
veteran's claim, because it is not cumulative and must be 
considered to fairly decide the merits of this claim.  

4. The veteran's reopened claim for service connection for 
bilateral defective hearing is plausible.  


CONCLUSIONS OF LAW

1. The December 1967 rating action denying service connection 
for bilateral defective hearing is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  

2. The additional evidence received subsequent to the 
unappealed rating decision of December 1967 denying 
service connection for bilateral defective hearing is new 
and material; the veteran's claim of service connection 
for bilateral defective hearing is therefore reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  

3. The veteran's reopened claim for service connection for 
bilateral defective hearing is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis  

The evidence which was of record at the time of the December 
1967 rating decision, which last denied service connection 
for bilateral defective hearing, may be briefly summarized.  
The veteran's service medical records, including his 
examinations prior to service enlistment and prior to service 
discharge, revealed no complaints or findings indicative of 
defective hearing.  

On VA medical examination in July 1966, the veteran gave a 
history of exposure to jet noise.  VA audiometric examination 
in September 1966 revealed pure tone thresholds of 25(40), 
15(25), 25(35), and 35(40) decibels in the right ear and 
15(30), 5(15), 15(25) and 30(35) decibels in the left ear at 
500, 1000, 2000, and 4000 Hertz.  (The readings in 
parenthesis constitute pure tone threshold readings converted 
to ISO standards, which became effective October 31, 1967).  
Speech discrimination was 98 percent in the right ear and 94 
percent in the left ear.  

In a May 1967 statement, C.N. Moon, M.D., reported treating 
the veteran for complaints of roaring in the ears.  The 
veteran gave a history of noise exposure from aircraft in the 
service and, to some extent from hunting as a child.  
Audiological evaluation revealed very slight conduction 
deafness in both ears through 4000 cps with a rather sharp 
drop in hearing at 6000 cps.  The doctor believed that the 
veteran's slight conductive loss was due to childhood ear 
infections while the high tone loss was probably related to 
his noise exposure during service.  

The evidence which was associated with the claims folder 
since December 1967 includes VA and private clinical records 
which reflect treatment and evaluations during the 1980s and 
1990s for ear infections and bilateral defective hearing.  

On VA examination in January 1999 the veteran gave a history 
of exposure to aircraft engine noise during service and he 
claimed that this exposure was responsible for bilateral 
defective hearing.  He did not recall any treatment for 
hearing loss during service.  It was reported that he was 
also exposed to high noise levels in civilian life.  
Audiometry revealed pure tone thresholds of 10, 20, 20, 30, 
and 45 decibels in the right ear and 15, 20, 35, 40, and 60 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition thresholds were 92 percent in the 
right ear and 88 percent in the left ear.  The audiometric 
evaluation was said to reveal a slight conductive loss in the 
right ear up to 2000 Hertz and a mixed hearing loss at higher 
frequencies.  There was a similar slight conductive hearing 
loss in the left ear up to 2000 Hertz with mild to moderate 
severe mixed hearing loss at higher frequencies.  The 
examiner commented that the conductive component in the 
veteran's hearing loss would not be the result of noise 
exposure, but was contributing to the hearing loss itself.  

During an October 1999 hearing before a hearing officer at 
the RO, the veteran said that his duties during service 
involved working around airplane engine noise on a frequent 
basis and he was not provided any ear protection while he was 
in the service.  He said that he was aware of problems with 
his hearing during service, but the hearing loss did not 
bother him until he got older.  

Legal Analysis  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the December 1967 
denial of service connection for bilateral defective hearing 
indicated that the veteran was exposed to acoustic trauma 
from aircraft engines during service.  His service medical 
records reveal no findings of any hearing loss during 
service.  No defective hearing was clinically demonstrated 
until a VA audiometric test of September 1966, which showed 
bilateral defective hearing to a degree recognized as a 
disability under the provisions of 38 C.F.R. § 3.385 (1999).  
The record also contained a statement from a private 
physician who opined that the veteran had a high frequency 
hearing loss, which was probably due to acoustic trauma.  
Since the December 1967 rating decision denying service 
connection for bilateral defective hearing, evidence has been 
associated with the claims folder showing that the veteran 
continues to have significant hearing loss in both ears.  
Such evidence is new because it was not previously of record.  
In addition, the sworn testimony provided by the veteran at a 
recent RO hearing to the effect that he was exposed to 
acoustic trauma during service must be considered both new 
and material.  Sworn testimony was not previously of record.  
Such hearing testimony now is of record and is presumed 
credible for purposes of determining the materiality of 
evidence to reopen a claim.  See Justus, supra.  Such 
evidence must be considered in order to fairly decide the 
veteran's claim for service connection for bilateral 
defective hearing.  Therefore, such evidence is material.  
Accordingly, since new and material evidence has been 
submitted, the veteran's claim for service connection for 
bilateral defective hearing is reopened.  

The next issue to be addressed is whether the veteran's now 
reopened claim for service connection for bilateral defective 
hearing is well grounded, that is plausible.  If it is not, 
the claim must fail and there is no duty to assist the 
veteran in the development of the claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this case, 
the evidence of record is sufficient to render the veteran's 
claim for service connection for bilateral defective hearing 
well grounded.  

According to a decision of the Court, a well-grounded claim 
requires competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

The evidence of record indicates that the veteran currently 
has a high frequency hearing loss recognized as a disability 
under 38 C.F.R. § 3.385 (1999).  Therefore, the first 
requirement for a well grounded claim under the Court's 
decision in Caluza has been met.  Moreover, the evidence 
shows that the veteran has reported that he sustained 
acoustic trauma during service, and such acoustic trauma can 
cause hearing loss.  Therefore, the second requirement for a 
well grounded claim under the Caluza case has been met.  The 
record also contains a statement from a private physician to 
the effect that the veteran's sensorineural hearing loss was 
due to acoustic trauma during service.  This constitutes 
competent evidence of a connection between the veteran's 
bilateral defective hearing and service.  Thus, the third and 
final requirement for a well grounded claim under the Caluza 
standard has also been met.  


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for bilateral defective hearing is granted.  

The veteran's reopened claim for service connection for 
bilateral defective hearing is well grounded and, to this 
extent, the appeal is granted.  


REMAND

The veteran has asserted that his current bilateral defective 
hearing is due to his exposure to acoustic trauma, which he 
sustained when exposed to airplane engine noise during 
service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. (West 1991 & Supp. 1999).  Service 
connection may be granted for sensorineural hearing loss if 
this disability is manifested to a compensable degree within 
one year following service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R.§§ 3.307, 
3.309 (1999).  Service connection may also be granted for 
disability diagnosed after service when the evidence 
indicates that the disability had its onset during service.  
38 C.F.R. § 3.303(d) (1999).  

Since the veteran's reopened claim for service connection for 
bilateral defective hearing is well grounded, the VA has a 
duty to assist him in the development of this claim.  
38 U.S.C.A. § 5107(a).  Since the Board believes that further 
development is necessary prior to consideration of this claim 
on the merits, this case is REMANDED to the RO for the 
following action:  

1. The RO should contact the service 
department and request a copy of the 
veteran's DD Form 214 and a copy of 
the veteran's complete service 
personnel records.  All documentation 
received should be associated with the 
claims folder.  The purpose of this 
request is to ascertain the veteran's 
military occupation specialty as well 
as whether he performed duties which 
would have exposed him to airplane 
engine noise.  

2. Then, the veteran should be afforded a 
VA examination by an otolaryngologist 
to determine the etiology of the 
veteran's bilateral defective hearing.  
The claims folder, to include a copy 
of this decision and remand, must be 
made available to the examiner so that 
the pertinent clinical records can be 
reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination 
report.  All pertinent clinical 
findings should be reported in detail.  
At the conclusion of the examination 
and after a thorough review of the 
record, the physician should express 
his medical opinion as to the 
following questions: (a) is it at 
least as likely as not that the 
veteran's bilateral defective hearing 
had its onset during service; (b) is 
it at least as likely as not that the 
veteran's bilateral defective hearing 
manifested within one year after 
service discharge; (c) is it at least 
as likely as not that the veteran's 
current bilateral defective hearing is 
due to acoustic trauma during service.  

3. Then, the RO should adjudicate the 
issue of entitlement to service 
connection for bilateral defective 
hearing on a de novo basis and on the 
merits.  If this benefit is denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



